                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

HAROLD D. VANHOOSE,                )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )           CV417-091
                                   )
OLD TOWN TROLLEY TOURS             )
OF SAVANNAH, INC., et al.,         )
                                   )
     Defendants.                   )


                                 ORDER

     The parties filed their notice of settlement on December 3, 2018,

indicating that they would move to dismiss the case once they had finalized

their settlement documents. Doc. 22. There has been no further activity

in this case. It is therefore unclear whether the parties have resolved their

dispute, or intend to proceed with the case.

     Within 14 days of the date this Order is served, the parties shall

either (1) file their stipulation of dismissal under Fed. R. Civ. P. 41, or

(2) face a recommendation of dismissal.        See Fed. R. Civ. P. 41(b)

(authorizing district courts to dismiss an action for failure to obey a court

order); L.R. 41.1(c) (authorizing district court to dismiss for lack of
prosecution); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (courts

have the inherent authority to dismiss claims for lack of prosecution);

Collins v. Lake Helen, L.P., 249 F. App’x 116, 120 (11th Cir. 2007)

(“[D]istrict court[s] possesses the inherent power to police [their]

docket[s]” and to prune out those cases left to languish by their litigants).

     SO ORDERED, this 10th           day of May, 2019.

                                   _____________________________
                                    ____________________________
                                   CHRIS     E L. RAY
                                    HRISTOPHER
                                       STOPH
                                           HER
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     2
